Citation Nr: 0821387	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for folliculitis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to a skin condition, 
which has been diagnosed as folliculitis, because it began in 
service as a result of the in-service requirement to shave 
his beard.

The Board notes that after the veteran perfected his appeal 
with respect to the instant claim, but before the case was 
certified to the Board, the veteran's representative from the 
State of New York Division of Veterans Affairs submitted a 
memo, which was stamped as received by the New York RO on 
October 26, 2006, requesting that the veteran's personnel 
records be obtained prior to certification to the Board.  
Specifically, the memo notes that because the bulk of the 
veteran's service treatment records (to include the 
separation examination report) are unavailable, the veteran's 
personnel file should be obtained, as it may contain a 
physical profile that was given to the veteran regarding 
shaving.  The RO did not act on this request, and instead 
directly certified the appeal to the Board.

The Board is of the opinion that the service personnel file 
should be obtained.  As the veteran's representative 
indicated, service personnel records may contain evidence 
supportive of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake all 
appropriate development to obtain a copy 
of the veteran's entire personnel file, 
and associate it with the claims folder.

2.  After completing any additional 
development deemed necessary, the RO/AMC 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



